DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rejected because it recites the limitation “with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values”.  The term "substantially similar" is a relative term which renders the claim indefinite.  The term "substantially similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for the second tissue magnetization-relevant parameter values to be substantially similar to the first tissue magnetization-relevant parameter values.  For examination purposes, the examiner assumes that as long as the two values are similar, the limitation is met.
Claims 2-10 are rejected since they inherit deficiencies by nature of their dependency on claim 1.
Claims 11 and 18 are rejected because they both recite the limitation “with second values of echo spacing, flip angle, and number of image data lines per acquisition which are substantially similar to corresponding ones of the first values”.  The term "substantially similar" is a relative term which renders the claim indefinite.  The term "substantially similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for the second values to be substantially similar to the first values.  For examination purposes, the examiner assumes that as long as the two sets of values are similar, the limitation is met.
Claims 12-20 are rejected since they inherit deficiencies by nature of their dependency on either claim 11 or claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0314289 to Spottiswoode et al. “Spottiswoode”, in view of U.S. Patent Application Publication No. 2018/0303374 to Marrouche et al. “Marrouche”, further in view of U.S. Patent Application Publication No. 2005/0165295 to Li et al. “Li”, and further in view of U.S. Patent Application Publication No. 2015/0123659 to Weingartner et al. “ Weingartner”.

Regarding claim 1, Spottiswoode discloses a system (“systems, and apparatuses for automatically determining magnetic field inversion time of a tissue species…”, Paragraph 0005) comprising: 
a chassis defining a bore (space where patient 11 is placed between magnet 12 of the system, See Fig. 1);
a main magnet to generate a polarizing magnetic field within the bore (“In system 100, magnet 12 creates a static base magnetic field in the body of patient 11 to be imaged and positioned on a table”, Paragraph 0026);
one or more gradient coils to apply a gradient magnetic field to the polarizing magnetic field (“gradient coils 14 for producing position dependent magnetic field gradients superimposed on the static magnetic field. Gradient coils 14, in response to gradient signals supplied thereto by a gradient and shimming and pulse sequence control module 16, produce position dependent and shimmed magnetic field gradients in three orthogonal directions and generates magnetic field pulse sequences”, Paragraph 0026);
a radio frequency (RF) coil to transmit RF pulses to patient tissue disposed within the bore (“Further RF (radio frequency) module 20 provides RF pulse signals to RF coil 18, which in response produces magnetic field pulses which rotate the spins of the protons in the imaged body 11”, Paragraph 0027) and to receive signals from the patient tissue (“In response to applied RF pulse signals, the RF coil 18 receives MR signals, i.e., signals from the excited protons within the body as they return to an equilibrium position established by the static and gradient magnetic fields”, Paragraph 0028); and
a computing system (computer 28 connected to central control unit 26, Paragraph 0030; See Fig. 1, Refs. 26 and 28) to execute program code (“executable application, as used herein, comprises code or machine readable instructions for conditioning the processor to implement predetermined functions”, Paragraph 0057) to: 
determine an inversion-recovery or saturation-recovery imaging pulse sequence associated with first tissue magnetization-relevant parameter values (“In one embodiment, a Tl-map and LGE protocol are made similar i.e. having a same number of readouts, same sequence type, same flip angle, for example”, Paragraph 0042; “matching an MR acquisition parameter to that of a localization scout”, Paragraph 0043; “For example, in one embodiment, an inversion time setting for an MR imaging device (see, e.g., FIG. 1) is automatically determined based on the time point.”, Paragraph 0046); 
control the RF coil (“(“RF (radio frequency) module 20 provides RF pulse signals to RF coil 18, which in response produces magnetic field pulses”, Paragraph 0027) and one or more gradient coils (“Gradient coils 14, in response to gradient signals supplied thereto by a gradient and shimming and pulse sequence control module 16, produce position dependent and shimmed magnetic field gradients in three orthogonal directions and generates magnetic field pulse sequences”, Paragraph 0026) to execute a scout pulse sequence (“the system provides an automated inversion recovery scout…TI scout”, Paragraph 0032) comprising a plurality of single-shot image data acquisitions (“The system 200 provides an automated inversion recovery scout for magnetic resonance”, Paragraph 0032; wherein the obtained images are single-shot scout images, Paragraph 0034; therefore it is inferred that the automated inversion recovery scout includes a plurality of single-shot image data acquisitions);
generate a plurality of images based on respective ones of the plurality of single- shot image data acquisitions (“The system 200 provides an automated inversion recovery scout for magnetic resonance”, Paragraph 0032; wherein the obtained images are single-shot scout images, Paragraph 0034); and
control the RF coil to execute the inversion-recovery or saturation-recovery imaging pulse sequence (“RF (radio frequency) module 20 provides RF pulse signals to RF coil 18, which in response produces magnetic field pulses”, Paragraph 0027; subsequent IR imaging, Paragraph 0042) using the first inversion time (“an inversion time setting for an MR imaging device may be automatically determined based on the time point for nulling longitudinal magnetization”, Paragraph 0007; “In one embodiment, a Tl-map and LGE protocol are made similar i.e. having a same number of readouts, same sequence type, same flip angle, for example”, Paragraph 0042).  
However, Spottiswoode does not explicitly disclose wherein each of the plurality of single-shot image data acquisitions is executed using a different respective inversion time and determine one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time.
Marrouche also teaches determining an inversion-recovery or saturation-recovery imaging pulse sequence associated with first tissue magnetization-relevant parameter value (“TI value for cardiac LGE-MRI scan is found using TI scout scan based on the well-known Look Locker technique”, Paragraph 0107).  Marrouche further teaches each of the plurality of single-shot image data acquisitions is executed using a different respective inversion time (FIGS. 6A-6D show images from TI scout scans, with each scan having a respective TI value, for a patient. FIG. 6A has a TI value of 185 msec. FIG. 6B has a TI value of 245 msec. FIG. 6C has a TI value of 305 msec. FIG. 6D has a TI value of 365 msec”, Paragraph 0110; wherein TI is the inversion time, see Abstract) and determining one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time (“By visually inspecting a set of MRI images generated from the TI scout scan…FIGS. 6A-6D show images from TI scout scans, with each scan having a respective TI value, for a patient. FIG. 6A has a TI value of 185 msec. FIG. 6B has a TI value of 245 msec. FIG. 6C has a TI value of 305 msec. FIG. 6D has a TI value of 365 msec. As shown, minimal intensity of myocardium of the left ventricle corresponds to TI=305 msec”, Paragraph 0110; wherein the first initial value of the inversion time may correspond to minimal intensity of the images of left ventricle, Paragraph 0007; therefore in the analysis, the TI value for Fig. 6C is chosen and would read on determining one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spottiswoode's invention, wherein the computing system includes program code so that each of the plurality of single-shot image data acquisitions is executed using a different respective inversion time and determine one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time., as taught by Marrouche, in order to optimize scan parameters for LGE-MRI (Marrouche, Paragraph 0109).
However, the modifications of Spottiswoode and Marrouche do not explicitly disclose wherein each of the plurality of single-shot image data acquisitions is associated with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values.
Li teaches an MRI method and apparatus (Abstract) wherein each of the plurality of scout image data acquisition is associated with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values (Abstract, ).  Li teaches generating a number of MR scout images using different radio frequency (RF) excitation frequencies, identifying the MR scout image with the best image quality, and generating an MR diagnostic image using the RF excitation frequency that was used to generate the MR scout image having the best image quality (Abstract).  Li teaches “the imaging parameters for the frequency scout sequence were as follows: TR/TE=3.6/1.8 ms, flip angle= 70°, readout bandwidth=980 Hz/pixel, FOV=(160-175)x300 mm2, data acquisition matrix size=(75-105) x256, slice thickness=10 mm, number of measurements=6, breath-hold time=18 cardiac cycles (Paragraph 0043).  This reads on all the plurality of scout image data acquisition is associated with a second tissue magnetization-relevant parameter values.  Li further teaches wherein the imaging parameters for the high-resolution scans were as follows: TR/TE=3.55/1.44, flip angle=70° , readout bandwidth=810 Hz/pixel, FOV=(160-175) x380 mm2, data acquisition matrix size=(100-140)x512, lines per cardiac cycle=25-35, and breath-hold time=24 cardiac cycles (Paragraph 0043).  This reads on data acquisitions is associated with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode and Marrouche, wherein each of the plurality of data acquisitions of the scout scan is associated with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values, as taught by Li, in order to be able to optimize a parameter of the high resolution scan to obtained improved images, while keeping the other scan parameters substantially the same.
Therefore in the combination of Spottiswoode, Marrouche, and Li, the scout scan with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values, as taught by Li, would include plurality of single-shot image data acquisitions as disclosed by Spottiswoode.
However, the modifications of Spottiswoode, Marrouche, and Li do not disclose each data acquisition of the inversion-recovery or saturation-recovery imaging pulse sequence to acquire a different set of a first number of image data lines of an image, and where each of the plurality of single-shot image data acquisition acquires a same set of the first number of image data lines.
Weingartner teaches each data acquisition of the inversion-recovery or saturation-recovery imaging pulse sequence to acquire a different set of a first number of image data lines of an image (See Figs. 2B and 3; specifically acquiring image data at different inversion times as seen in Fig. 2, wherein as seen in Fig. 3, two sets of the same k-space line is obtained for each image along the inversion-recovery cure of Fig. 2B, using the inversion-recovery sequence of Fig. 2a).  Additionally, Weingartner teaches for the plurality of data acquisitions, using a different respective inversion time and acquire a same set of the first number of image data lines (As seen in Fig. 2B, each image acquisition is acquired at a different inversion time, wherein as seen in Fig. 3, a same set of the first number of image data lines are acquired for each of the images, i.e. the same set of k-space lines are acquired for each of image 1, 2, and 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, and Li, wherein each data acquisition of the inversion-recovery or saturation-recovery imaging pulse sequence to acquire a different set of a first number of image data lines of an image, as taught by Weingartner, in order to incorporate protections against artifacts (Weingartner, Paragraph 0055).  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, and Li, wherein each of the plurality of single-shot image data acquisitions, in view of Marrouche, acquires a same set of the first number of image data lines, as further taught by Weingartner, in order to acquire the different images corresponding to a different inversion time in an interleaved sampling scheme, (Weingartner, Paragraph 0055), to ensure spatially-aligned images (Weingartner, Paragraph 0027).

Regarding claim 4, the modifications of Spottiswoode, Marrouche, Li, and Weingartner disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Weingartner teaches where each of the plurality of single-shot image data acquisitions acquires a same set of the first number of k-space image data lines (Paragraph 0055).

Regarding claim 10, the modifications of Spottiswoode, Marrouche, Li, and Weingartner disclose all the features of claim 1 above.
Spottiswoode further discloses a display to present the plurality of images (“Generated images are presented on display 40”, Paragraph 0030).

Claims 2, 3, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode, in view of Marrouche, further in view of Li, further in view of Weingartner, and further in view of U.S. Patent Application Publication No. 2017/0212195 to Rehwald et al. “Rehwald”, as evidenced by U.S. Patent Application Publication No. 2020/0256939 to “Wang”.

Regarding claim 2, the modifications of Spottiswoode, Marrouche, Li, and Weingartner disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Li teaches wherein the imaging parameters for the high-resolution scans were as follows: TR/TE=3.55/1.44, flip angle=70° , readout bandwidth=810 Hz/pixel, FOV=(160-175) x380 mm2, data acquisition matrix size=(100-140)x512, lines per cardiac cycle=25-35, and breath-hold time=24 cardiac cycles (Paragraph 0043).  This reads on the magnetization-relevant parameter values comprising of a flip angle, and effective TR. 
Additionally, Li teaches the pulse sequence is ECG-triggered (Paragraphs 0037, 0041) with a trigger delay time (Paragraph 0036).  Li also teaches artifact suppression (“When the fat saturation pulse frequency offset is set…shows best suppression…The image acquired after correction shows an improved delineation of the coronary artery, and reduced phase cancellation artifacts”, Paragraph 0047; therefore the fat saturation pulse would read on an artifact suppression).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, and Weingartner, wherein the magnetization-relevant parameter values include trigger pulses and artifact post-suppression, as further taught by Li, in order to be able to synchronize cardiac MRI scan with heart motion and reduce artifacts.
However, the modifications of Spottiswoode, Marrouche, Li, and Weingartner do not explicitly disclose echo spacing.
Rehwald teaches a MRI system and method for determining and adjusting TI, wherein the imaging sequence includes readout flip angle and effective TR (Paragraph 0058).  Rehwald further teaches wherein the parameters include an echo spacing (“parameters of the imaging sequence…echo spacing”, Paragraph 0058). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, and Weingartner, wherein the magnetization-relevant parameter values include echo spacing, as taught by Rehwald, in order to define the usable duration of the spin-echo train of a spin echo sequence, as evidenced by Wang, that uses echo spacing to increase the useable duration of a spin-echo train of spin-echo based sequences to suppress blurring (Wang, Paragraph 0093).

Regarding claim 3, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang, disclose all the features of claim 2 above.
As disclosed in the claim 1 rejection above, Weingartner teaches where each of the plurality of single-shot image data acquisitions acquires a same set of the first number of k-space image data lines (Paragraph 0055).

Regarding claim 11, Spottiswoode discloses a computer-implemented (“a computer-implemented method”, Abstract) method comprising:
determining an inversion-recovery or saturation-recovery imaging pulse sequence associated with first values (“In one embodiment, a Tl-map and LGE protocol are made similar i.e. having a same number of readouts, same sequence type, same flip angle, for example”, Paragraph 0042; “matching an MR acquisition parameter to that of a localization scout”, Paragraph 0043; “For example, in one embodiment, an inversion time setting for an MR imaging device (see, e.g., FIG. 1) is automatically determined based on the time point.”, Paragraph 0046); 
executing a scout pulse sequence (“the system provides an automated inversion recovery scout…TI scout”, Paragraph 0032) comprising a plurality of single-shot image data acquisitions (“The system 200 provides an automated inversion recovery scout for magnetic resonance”, Paragraph 0032; wherein the obtained images are single-shot scout images, Paragraph 0034; therefore it is inferred that the automated inversion recovery scout includes a plurality of single-shot image data acquisitions) to acquire respective sets of image data lines (“A two or three dimensional k-space storage array of individual data elements in unit 34 stores corresponding individual frequency components comprising an MR dataset”, Paragraph 0028);
generating a plurality of images based on the respective sets of image data lines (“The system 200 provides an automated inversion recovery scout for magnetic resonance”, Paragraph 0032; wherein the obtained images are single-shot scout images, Paragraph 0034); and
executing the inversion-recovery or saturation-recovery imaging pulse sequence using the first inversion time (“an inversion time setting for an MR imaging device may be automatically determined based on the time point for nulling longitudinal magnetization”, Paragraph 0007; “In one embodiment, a Tl-map and LGE protocol are made similar i.e. having a same number of readouts, same sequence type, same flip angle, for example”, Paragraph 0042).  
However, Spottiswoode does not explicitly disclose wherein each of the plurality of single-shot image data acquisitions is executed using a different respective inversion time and determining one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time.
Marrouche also teaches determining an inversion-recovery or saturation-recovery imaging pulse sequence associated with first tissue magnetization-relevant parameter value (“TI value for cardiac LGE-MRI scan is found using TI scout scan based on the well-known Look Locker technique”, Paragraph 0107).  Marrouche further teaches each of the plurality of single-shot image data acquisitions is executed using a different respective inversion time (FIGS. 6A-6D show images from TI scout scans, with each scan having a respective TI value, for a patient. FIG. 6A has a TI value of 185 msec. FIG. 6B has a TI value of 245 msec. FIG. 6C has a TI value of 305 msec. FIG. 6D has a TI value of 365 msec”, Paragraph 0110; wherein TI is the inversion time, see Abstract) and determining one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time (“By visually inspecting a set of MRI images generated from the TI scout scan…FIGS. 6A-6D show images from TI scout scans, with each scan having a respective TI value, for a patient. FIG. 6A has a TI value of 185 msec. FIG. 6B has a TI value of 245 msec. FIG. 6C has a TI value of 305 msec. FIG. 6D has a TI value of 365 msec. As shown, minimal intensity of myocardium of the left ventricle corresponds to TI=305 msec”, Paragraph 0110; wherein the first initial value of the inversion time may correspond to minimal intensity of the images of left ventricle, Paragraph 0007; therefore in the analysis, the TI value for Fig. 6C is chosen and would read on determining one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spottiswoode's invention, wherein the computing system includes program code so that each of the plurality of single-shot image data acquisitions is executed using a different respective inversion time and determine one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time., as taught by Marrouche, in order to optimize scan parameters for LGE-MRI (Marrouche, Paragraph 0109).
However, the modifications of Spottiswoode and Marrouche do not explicitly disclose wherein the first values include echo spacing, flip angle, effective TR, trigger pulses, and artifact post-suppression and where each of the plurality of single-shot image data acquisitions is associated with second values of echo spacing, flip angle, effective TR, trigger pulses, and artifact post-suppression which are substantially similar to corresponding ones of the first values.
Li teaches an MRI method and apparatus (Abstract) wherein each of the plurality of scout image data acquisition is associated with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values.  Li teaches generating a number of MR scout images using different radio frequency (RF) excitation frequencies, identifying the MR scout image with the best image quality, and generating an MR diagnostic image using the RF excitation frequency that was used to generate the MR scout image having the best image quality (Abstract).  
Li teaches “the imaging parameters for the frequency scout sequence were as follows: TR/TE=3.6/1.8 ms, flip angle= 70°, readout bandwidth=980 Hz/pixel, FOV=(160-175)x300 mm2, data acquisition matrix size=(75-105) x256, slice thickness=10 mm, number of measurements=6, breath-hold time=18 cardiac cycles (Paragraph 0043).  This reads on all the plurality of scout image data acquisition is associated with a second tissue magnetization-relevant parameter values.  Li further teaches wherein the imaging parameters for the high-resolution scans were as follows: TR/TE=3.55/1.44, flip angle=70° , readout bandwidth=810 Hz/pixel, FOV=(160-175) x380 mm2, data acquisition matrix size=(100-140)x512, and breath-hold time=24 cardiac cycles (Paragraph 0043).  This reads on data acquisitions is associated with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values, where the value includes a flip angle, effective TR, and trigger pulses.  
Additionally, Li teaches the pulse sequence is ECG-triggered (Paragraphs 0037, 0041) with a trigger delay time (Paragraph 0036).  Li also teaches artifact suppression (“When the fat saturation pulse frequency offset is set…shows best suppression…The image acquired after correction shows an improved delineation of the coronary artery, and reduced phase cancellation artifacts”, Paragraph 0047; therefore the fat saturation pulse would read on an artifact suppression).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode and Marrouche , wherein the first values include flip angle, effective TR, trigger pulses, and artifact post-suppression, and each of the plurality of data acquisitions of the scout scan is associated with second values of flip angle, effective TR, trigger pulses, and artifact post-suppression which are substantially similar to corresponding ones of the first values, as taught by Li, in order to be able to optimize a parameter of the high resolution scan to obtained improved images, while keeping the other scan parameters substantially the same.
Therefore in the combination of Spottiswoode, Marrouche, and Li, the scout scan with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values, as taught by Li, would include plurality of single-shot image data acquisitions as disclosed by Spottiswoode.
However, the modifications of Spottiswoode, Marrouche, and Li do not explicitly disclose echo spacing.
Rehwald teaches a MRI system and method for determining and adjusting TI, wherein the imaging sequence includes readout flip angle and effective TR (Paragraph 0058).  Rehwald further teaches wherein the parameters include an echo spacing (“parameters of the imaging sequence…echo spacing”, Paragraph 0058). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, and Li, wherein the magnetization-relevant parameter values include echo spacing, as taught by Rehwald, in order to define the usable duration of the spin-echo train of a spin echo sequence, as evidenced by Wang, that uses echo spacing to increase the useable duration of a spin-echo train of spin-echo based sequences to suppress blurring (Wang, Paragraph 0093).
However, the modifications of Spottiswoode, Marrouche, Li, and Rehwald, as evidenced by Wang do not disclose each data acquisition of the inversion-recovery or saturation-recovery imaging pulse sequence to acquire a different set of a first number of image data lines of an image, and where each of the plurality of single-shot image data acquisition acquires a same set of the first number of image data lines.
Weingartner teaches each data acquisition of the inversion-recovery or saturation-recovery imaging pulse sequence to acquire a different set of a first number of image data lines of an image (See Figs. 2B and 3; specifically acquiring image data at different inversion times as seen in Fig. 2, wherein as seen in Fig. 3, two sets of the same k-space line is obtained for each image along the inversion-recovery cure of Fig. 2B, using the inversion-recovery sequence of Fig. 2a).  Additionally, Weingartner teaches for the plurality of data acquisitions, using a different respective inversion time and acquire a same set of the first number of image data lines (As seen in Fig. 2B, each image acquisition is acquired at a different inversion time, wherein as seen in Fig. 3, a same set of the first number of image data lines are acquired for each of the images, i.e. the same set of k-space lines are acquired for each of image 1, 2, and 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, and Rehwald, as evidenced by Wang, wherein each data acquisition of the inversion-recovery or saturation-recovery imaging pulse sequence to acquire a different set of a first number of image data lines of an image, as taught by Weingartner, in order to incorporate protections against artifacts (Weingartner, Paragraph 0055).  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, and Rehwald, as evidenced by Wang, wherein each of the plurality of single-shot image data acquisitions, in view of Marrouche, acquires a same set of the first number of image data lines, as further taught by Weingartner, in order to acquire the different images corresponding to a different inversion time in an interleaved sampling scheme, (Weingartner, Paragraph 0055), to ensure spatially-aligned images (Weingartner, Paragraph 0027).

Regarding claim 12, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang discloses all the features of claim 11 above.
As disclosed in the claim 11 rejection above, Weingartner teaches where each of the plurality of single-shot image data acquisitions acquires a same set of the first number of k-space image data lines (Paragraph 0055).

Regarding claim 18, Spottiswoode discloses a non-transitory computer-readable medium storing program code, the program code executable by a computer system to cause the computer system (“the computer system 1110 also includes a system memory 1130 coupled to the bus 1121 for storing information and instructions to be executed by processors 1120”, Paragraph 0050) to: 
execute a scout pulse sequence (“the system provides an automated inversion recovery scout…TI scout”, Paragraph 0032) comprising a plurality of single-shot image data acquisitions (“The system 200 provides an automated inversion recovery scout for magnetic resonance”, Paragraph 0032; wherein the obtained images are single-shot scout images, Paragraph 0034; therefore it is inferred that the automated inversion recovery scout includes a plurality of single-shot image data acquisitions) to acquire respective sets of image data lines (“A two or three dimensional k-space storage array of individual data elements in unit 34 stores corresponding individual frequency components comprising an MR dataset”, Paragraph 0028);
generate a plurality of images based on the respective sets of image data lines (“The system 200 provides an automated inversion recovery scout for magnetic resonance”, Paragraph 0032; wherein the obtained images are single-shot scout images, Paragraph 0034); and 
execute the inversion-recovery or saturation-recovery imaging pulse sequence using the first inversion time (“an inversion time setting for an MR imaging device may be automatically determined based on the time point for nulling longitudinal magnetization”, Paragraph 0007; “In one embodiment, a Tl-map and LGE protocol are made similar i.e. having a same number of readouts, same sequence type, same flip angle, for example”, Paragraph 0042).
However, Spottiswoode does not explicitly disclose wherein each of the plurality of single-shot image data acquisitions is executed using a different respective inversion time and determine one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time.
Marrouche also teaches determining an inversion-recovery or saturation-recovery imaging pulse sequence associated with first tissue magnetization-relevant parameter value (“TI value for cardiac LGE-MRI scan is found using TI scout scan based on the well-known Look Locker technique”, Paragraph 0107).  Marrouche further teaches each of the plurality of single-shot image data acquisitions is executed using a different respective inversion time (FIGS. 6A-6D show images from TI scout scans, with each scan having a respective TI value, for a patient. FIG. 6A has a TI value of 185 msec. FIG. 6B has a TI value of 245 msec. FIG. 6C has a TI value of 305 msec. FIG. 6D has a TI value of 365 msec”, Paragraph 0110; wherein TI is the inversion time, see Abstract) and determining one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time (“By visually inspecting a set of MRI images generated from the TI scout scan…FIGS. 6A-6D show images from TI scout scans, with each scan having a respective TI value, for a patient. FIG. 6A has a TI value of 185 msec. FIG. 6B has a TI value of 245 msec. FIG. 6C has a TI value of 305 msec. FIG. 6D has a TI value of 365 msec. As shown, minimal intensity of myocardium of the left ventricle corresponds to TI=305 msec”, Paragraph 0110; wherein the first initial value of the inversion time may correspond to minimal intensity of the images of left ventricle, Paragraph 0007; therefore in the analysis, the TI value for Fig. 6C is chosen and would read on determining one of the plurality of images, the determined one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spottiswoode's invention, wherein the computing system includes program code so that each of the plurality of single-shot image data acquisitions is executed using a different respective inversion time and determine one of the plurality of images, and determine one of the plurality of images generated based on a first single-shot image data acquisition acquired using a first inversion time., as taught by Marrouche, in order to optimize scan parameters for LGE-MRI (Marrouche, Paragraph 0109).
However, the modifications of Spottiswoode and Li do not explicitly disclose wherein the first values include echo spacing, flip angle, effective TR, trigger pulses, and artifact post-suppression, where each of the plurality of single-shot image data acquisitions is associated with second values of echo spacing and flip angle which are substantially similar to corresponding ones of the first values.
Li teaches an MRI method and apparatus (Abstract) wherein each of the plurality of scout image data acquisition is associated with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values.  Li teaches generating a number of MR scout images using different radio frequency (RF) excitation frequencies, identifying the MR scout image with the best image quality, and generating an MR diagnostic image using the RF excitation frequency that was used to generate the MR scout image having the best image quality (Abstract).  Li teaches “the imaging parameters for the frequency scout sequence were as follows: TR/TE=3.6/1.8 ms, flip angle= 70°, readout bandwidth=980 Hz/pixel, FOV=(160-175)x300 mm2, data acquisition matrix size=(75-105) x256, slice thickness=10 mm, number of measurements=6, breath-hold time=18 cardiac cycles (Paragraph 0043).  This reads on all the plurality of scout image data acquisition is associated with a second tissue magnetization-relevant parameter values.  Li further teaches wherein the imaging parameters for the high-resolution scans were as follows: TR/TE=3.55/1.44, flip angle=70° , readout bandwidth=810 Hz/pixel, FOV=(160-175) x380 mm2, data acquisition matrix size=(100-140)x512, lines per cardiac cycle=25-35, and breath-hold time=24 cardiac cycles (Paragraph 0043).  This reads on data acquisitions is associated with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values, where the value includes a flip angle, and effective TR.  
Additionally, Li teaches the pulse sequence is ECG-triggered (Paragraphs 0037, 0041) with a trigger delay time (Paragraph 0036).  Li also teaches artifact suppression (“When the fat saturation pulse frequency offset is set…shows best suppression…The image acquired after correction shows an improved delineation of the coronary artery, and reduced phase cancellation artifacts”, Paragraph 0047; therefore the fat saturation pulse would read on an artifact suppression).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode and Marrouche , wherein the first values include flip angle, effective TR, trigger pulses, and artifact post-suppression and each of the plurality of data acquisitions of the scout scan is associated with second with second values of flip angle which are substantially similar to corresponding ones of the first values, as taught by Li, in order to be able to optimize a parameter of the high resolution scan to obtained improved images, while keeping the other scan parameters substantially the same.
Therefore in the combination of Spottiswoode, Marrouche, and Li, the scout scan with second tissue magnetization-relevant parameter values substantially similar to corresponding ones of the first tissue magnetization-relevant parameter values, as taught by Li, would include plurality of single-shot image data acquisitions as disclosed by Spottiswoode.
However, the modifications of Spottiswoode, Marrouche, and Li do not explicitly disclose echo spacing.
Rehwald teaches a MRI system and method for determining and adjusting TI, wherein the imaging sequence includes readout flip angle and effective TR (Paragraph 0058).  Rehwald further teaches wherein the parameters include an echo spacing (“parameters of the imaging sequence…echo spacing”, Paragraph 0058). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, and Li, wherein the magnetization-relevant parameter values include echo spacing, as taught by Rehwald, in order to define the usable duration of the spin-echo train of a spin echo sequence, as evidenced by Wang, that uses echo spacing to increase the useable duration of a spin-echo train of spin-echo based sequences to suppress blurring (Wang, Paragraph 0093).
However, the modifications of Spottiswoode, Marrouche, Li, and Rehwald, as evidenced by Wang do not disclose each data acquisition of the inversion-recovery or saturation-recovery imaging pulse sequence to acquire a different set of a first number of image data lines of an image, and where each of the plurality of single-shot image data acquisition acquires a same set of the first number of image data lines
	Weingartner teaches each data acquisition of the inversion-recovery or saturation-recovery imaging pulse sequence to acquire a different set of a first number of image data lines of an image (See Figs. 2B and 3; specifically acquiring image data at different inversion times as seen in Fig. 2, wherein as seen in Fig. 3, two sets of the same k-space line is obtained for each image along the inversion-recovery cure of Fig. 2B, using the inversion-recovery sequence of Fig. 2a).  Additionally, Weingartner teaches for the plurality of data acquisitions, using a different respective inversion time and acquire a same set of the first number of image data lines (As seen in Fig. 2B, each image acquisition is acquired at a different inversion time, wherein as seen in Fig. 3, a same set of the first number of image data lines are acquired for each of the images, i.e. the same set of k-space lines are acquired for each of image 1, 2, and 3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, and Rehwald, as evidenced by Wang, wherein each data acquisition of the inversion-recovery or saturation-recovery imaging pulse sequence to acquire a different set of a first number of image data lines of an image, as taught by Weingartner, in order to incorporate protections against artifacts (Weingartner, Paragraph 0055).  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, and Rehwald, as evidenced by Wang, wherein each of the plurality of single-shot image data acquisitions, in view of Marrouche, acquires a same set of the first number of image data lines, as further taught by Weingartner, in order to acquire the different images corresponding to a different inversion time in an interleaved sampling scheme, (Weingartner, Paragraph 0055), to ensure spatially-aligned images (Weingartner, Paragraph 0027).
	
Regarding claim 19, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang discloses all the features of claim 18 above.
	As disclosed in the claim 18 rejection above, Weingartner teaches where each of the plurality of single-shot image data acquisitions acquires a same set of the first number of k-space image data lines (Paragraph 0055).

Claims 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode, in view of Marrouche, further in view of Li, further in view of Weingartner, and further in view of Non-Patent Literature: “Dark-Blood Delayed Enhancement Cardiac Magnetic Resonance of Myocardial Infarction.”, to Kim et al. “Kim”.

Regarding claim 5, the modifications of Spottiswoode, Marrouche, Li, and Weingartner disclose all the features of claim 1 above.
However, the modifications of Spottiswoode, Marrouche, Li, and Weingartner do not disclose where the inversion-recovery or saturation-recovery imaging pulse sequence is a phase-sensitive inversion-recovery imaging pulse sequence.
Kim teaches where the inversion-recovery or saturation-recovery imaging pulse sequence is a phase-sensitive inversion-recovery imaging pulse sequence (Kim teaches the pulse sequence includes an inversion-recovery pulse with phase-sensitive reconstruction, Page 2, first paragraph of Methods Section; this reads on a phase-sensitive inversion recovery pulse sequence).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, and Weingartner, where the inversion-recovery or saturation-recovery imaging pulse sequence is a phase-sensitive inversion-recovery imaging pulse sequence, as taught by Kim, in order to be able to render blood in the cardiac chambers darker than myocardium by remapping the magnetization to positive-only values (Page 2, Methods, right column).

Regarding claim 6, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Kim disclose all the features of claim 5 above.
Kim further teaches wherein the where the inversion-recovery or saturation- recovery imaging pulse sequence is a flow-independent dark-blood delayed enhancement sequence (“we introduced a novel flow-independent dark-blood delayed enhancement (FIDDLE) technique that allows visualization of tissue contrast enhancement while simultaneously suppressing blood-pool signal”, Page 2, Left Column).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, Weingartner, and Kim, where the inversion-recovery or saturation- recovery imaging pulse sequence is a flow-independent dark-blood delayed enhancement sequence, as taught by Kim, in order to be able to visualize tissue contrast enhancement while simultaneously suppressing blood-pool signal (Page 2, Methods, right column).

Regarding claim 8, the modifications Spottiswoode, Marrouche, Li, and Weingartner disclose all the features of claim 1 above.
However, the modifications of Spottiswoode, Marrouche, Li, and Weingartner do not disclose wherein determination of one of the plurality of images comprises determination of the one of the plurality of images which exhibits maximal separation of infarct myocardium and normal myocardium.  
Kim teaches an inversion recovery method (Page 2, first paragraph of Methods Section), wherein the TI is manually selected to null signal from normal myocardium (Page 4, left column).  Kim further teaches wherein determination of one of the plurality of images comprises determination of the one of the plurality of images which exhibits maximal separation of infarct myocardium and normal myocardium (“The TI was manually selected to render blood black and maximize image contrast between infarcted and normal myocardium”, Page 4, left column; wherein TI is determined from scout images, Page 11, left column;  therefore determining maximal image contrast between infarcted and normal myocardium would read on maximal separation of infarct myocardium and normal myocardium).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified (the system as described by Spottiswoode, Marrouche, Li, and Weingartner, wherein determination of one of the plurality of images comprises determination of the one of the plurality of images which exhibits maximal separation of infarct myocardium and normal myocardium, as taught by Kim, in order to determine optimal TI (Page 11, left column) to provide better delineation of tissue by suppressing signal from adjacent blood-pool (Page 2, left column).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode, in view of Marrouche, further in view of Li, further in view of Weingartner, and further in view of Non-Patent Literature: “A Novel Single-Cardiac-Cycle Phase Sensitive Inversion Recovery (PSIR) Method Improves Free Breathing Single Shot Flow Independent Dark Blood Delayed Enhancement (FIDDLE)”, to Rehwald et al. “Rehwald SCMR”.

Regarding Claim 7, the modifications of Spottiswoode, Marrouche, Li, and Weingartner, disclose all the features of claim 1 above.
However, the modifications of Spottiswoode, Marrouche, Li, and Weingartner do not disclose where the scout pulse sequence is executed during free breathing of a patient being images.  
Rehwald SCMR (NPL SCMR Page 386) teaches where the scout pulse sequence is executed during free breathing of a patient being images (Rehwald teaches a phase sensitive IR, PSIR, where a magnetically prepared, MP, and reference, data set are acquired during free-breathing, Page 386, Background, Conclusion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, and Weingartner wherein the scout pulse sequence is executed during free breathing of a patient being images, as taught by Rehwald SCMR, in order to allow imaging to be performed on patients with poor breath holding capabilities (Rehwald SCMR, Page 386, Background).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode, in view of Marrouche, further in view of Li, further in view of Weingartner, further in view of Kim, and further in view of Non-Patent Literature: “Improved Detection of Subendocardial Hyperenhancement in Myocardial Infarction Using Dark Blood–Pool Delayed Enhancement MRI”, to Farrelly et al. “Farrelly”.

Regarding claim 9, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Kim, disclose all the features of claim 8 above.
As disclosed in the claim 8 rejection above, Kim teaches wherein the TI is manually selected from the images to null signal from normal myocardium (Page 4, Page 11). 
However, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Kim do not disclose wherein the normal myocardium is dark grey.  
Farrelly teaches wherein determination of one of the plurality of images comprises determination of the one of the plurality of images in which the normal myocardium is dark grey (“These equations can be reformulated to allow a magnetization of normal myocardium just above the null point to create “dark-gray” myocardium to provide better endocardial border definition.” Farrelly, Page 342, left column; “All images were randomized and presented for evaluation”, Page 342, center column; “The dark blood–pool delayed enhancement algorithm allows the magnetization of normal myocardium to be just above the null point. This creates dark gray myocardium while completely nulling the blood pool in an attempt to provide better endocardial border definition”, Page 346 center column).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, Weingartner, and Kim,  wherein the normal myocardium is dark grey, as taught by Farrelly, in order to provide better endocardial border definition (Farrelly, Page 346 center column).  

Claims 13, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode, in view of Marrouche, further in view of Li, further in view of Weingartner, further in view of Rehwald, as evidenced by Wang, and further in view of Kim.  

Regarding claim 13, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang discloses all the features of claim 11 above.
However, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang, do not disclose where the inversion-recovery or saturation-recovery imaging pulse sequence is a phase-sensitive inversion-recovery imaging pulse sequence.
Kim teaches where the inversion-recovery or saturation-recovery imaging pulse sequence is a phase-sensitive inversion-recovery imaging pulse sequence (Kim teaches the pulse sequence includes an inversion-recovery pulse with phase-sensitive reconstruction, Page 2, first paragraph of Methods Section; this reads on a phase-sensitive inversion recovery pulse sequence).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang, where the inversion-recovery or saturation-recovery imaging pulse sequence is a phase-sensitive inversion-recovery imaging pulse sequence, as taught by Kim, in order to be able to render blood in the cardiac chambers darker than myocardium by remapping the magnetization to positive-only values (Page 2, Methods, right column).

Regarding claim 14, the modifications of Spottiswoode, Marrouche, Li, Weingartner, Rehwald, and Kim, as evidenced by Wang disclose all the features of claim 13 above.
Kim further teaches wherein the where the inversion-recovery or saturation- recovery imaging pulse sequence is a flow-independent dark-blood delayed enhancement sequence (“we introduced a novel flow-independent dark-blood delayed enhancement (FIDDLE) technique that allows visualization of tissue contrast enhancement while simultaneously suppressing blood-pool signal”, Page 2, Left Column).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, Weingartner, Rehwald, and Kim, as evidenced by Kim, where the inversion-recovery or saturation-recovery imaging pulse sequence is a flow-independent dark-blood delayed enhancement sequence, as taught by Kim, in order to be able to visualize tissue contrast enhancement while simultaneously suppressing blood-pool signal (Page 2, Methods, right column).

Regarding claim 16, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang discloses all the features of claim 11 above.
However, Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang, do not disclose wherein determination of one of the plurality of images comprises determination of the one of the plurality of images which exhibits maximal separation of infarct myocardium and normal myocardium.  
Kim teaches an inversion recovery method (Page 2, first paragraph of Methods Section), wherein the TI is manually selected to null signal from normal myocardium (Page 4, left column).  Kim further teaches wherein determination of one of the plurality of images comprises determination of the one of the plurality of images which exhibits maximal separation of infarct myocardium and normal myocardium (“The TI was manually selected to render blood black and maximize image contrast between infarcted and normal myocardium”, Page 4, left column; wherein TI is determined from scout images, Page 11, left column;  therefore determining maximal image contrast between infarcted and normal myocardium would read on maximal separation of infarct myocardium and normal myocardium).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified (the system as described by Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang, wherein determination of one of the plurality of images comprises determination of the one of the plurality of images which exhibits maximal separation of infarct myocardium and normal myocardium, as taught by Kim, in order to determine optimal TI (Page 11, left column) to provide better delineation of tissue by suppressing signal from adjacent blood-pool (Page 2, left column).

Regarding claim 20, the modifications of Spottiswoode, Marrouche, Li, and Rehwald, as evidenced by Wang discloses all the features of claim 18 above.
However, Spottiswoode, Marrouche, Li, and Rehwald, as evidenced by Wang, do not disclose wherein determination of one of the plurality of images comprises determination of the one of the plurality of images which exhibits maximal separation of infarct myocardium and normal myocardium.  
Kim teaches an inversion recovery method (Page 2, first paragraph of Methods Section), wherein the TI is manually selected to null signal from normal myocardium (Page 4, left column).  Kim further teaches wherein determination of one of the plurality of images comprises determination of the one of the plurality of images which exhibits maximal separation of infarct myocardium and normal myocardium (“The TI was manually selected to render blood black and maximize image contrast between infarcted and normal myocardium”, Page 4, left column; wherein TI is determined from scout images, Page 11, left column;  therefore determining maximal image contrast between infarcted and normal myocardium would read on maximal separation of infarct myocardium and normal myocardium).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified (the system as described by Spottiswoode, Marrouche, Li, and Rehwald, as evidenced by Wang, wherein determination of one of the plurality of images comprises determination of the one of the plurality of images which exhibits maximal separation of infarct myocardium and normal myocardium, as taught by Kim, in order to determine optimal TI (Page 11, left column) to provide better delineation of tissue by suppressing signal from adjacent blood-pool (Page 2, left column).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode, in view of Marrouche, further in view of Li, further in view of Weingartner, further in view of Rehwald, as evidenced by Wang, and further in view of Rehwald SCMR.  

Regarding claim 15, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang discloses all the features of claim 11 above.
However, the modifications of Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang, do not disclose where the scout pulse sequence is executed during free breathing of a patient being images.  
Rehwald SCMR teaches where the scout pulse sequence is executed during free breathing of a patient being images (Rehwald teaches a phase sensitive IR, PSIR, where a magnetically prepared, MP, and reference, data set are acquired during free-breathing, Page 386, Background, Conclusion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, Weingartner, and Rehwald, as evidenced by Wang, wherein the scout pulse sequence is executed during free breathing of a patient being images, as taught by Rehwald SCMR, in order to allow imaging to be performed on patients with poor breath holding capabilities (Rehwald SCMR, Page 386, Background).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode, in view of Marrouche, further in view of Li, further in view of Weingartner, further in view of Rehwald, as evidenced by Wang, further in view of Kim, and further in view of Farrelly.

Regarding claim 17, Spottiswoode, Marrouche, Li, Weingartner, Rehwald, and Kim, as evidenced by Wang, disclose all the features of claim 16 above.
As disclosed in the claim 16 rejection above, Kim teaches wherein the TI is manually selected from the images to null signal from normal myocardium (Page 4, Page 11). 
However, the modifications of Spottiswoode, Marrouche, Li, Weingartner, Rehwald, and Kim, as evidenced by Wang, do not disclose wherein the normal myocardium is dark grey.  
Farrelly teaches wherein determination of one of the plurality of images comprises determination of the one of the plurality of images in which the normal myocardium is dark grey (“These equations can be reformulated to allow a magnetization of normal myocardium just above the null point to create “dark-gray” myocardium to provide better endocardial border definition.” Farrelly, Page 342, left column; “All images were randomized and presented for evaluation”, Page 342, center column; “The dark blood–pool delayed enhancement algorithm allows the magnetization of normal myocardium to be just above the null point. This creates dark gray myocardium while completely nulling the blood pool in an attempt to provide better endocardial border definition”, Page 346 center column).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Spottiswoode, Marrouche, Li, Weingartner, Rehwald, and Kim, as evidenced by Wang, wherein the normal myocardium is dark grey, as taught by Farrelly, in order to provide better endocardial border definition (Farrelly, Page 346 center column).  

Response to Arguments
Applicant's arguments filed 01/25/2022, regarding the 35 U.S.C. 112(b) rejections for claims 1-20, concerning the use of the relative term “substantially similar” have been fully considered but they are not persuasive. Applicant argues on Pages 8-9 of Arguments, that terms of degrees are not necessarily indefinite, and cites the PTAB’s opinion of Ex parte Bunting and Ex parte Ogura, that the term substantially, while broad, is definite if its meaning would be known to one of ordinary skill in the art.  Additionally, the applicant states that the instant specification cites that “Accordingly, each single shot acquisition interval 322 to 324
(ignoring dummy beat intervals 321) uses substantially the same parameter values to create substantially the same magnetization as each segment-acquisition interval 315, 317, 319 of segmented IR sequence 310 (Paragraph 0044), and therefore one of ordinary skill in the art
would therefore understand that "substantially similar" magnetization-related parameter values
are those which result in substantially the same tissue magnetization and recovery.
	The examiner respectfully disagrees.  The use of “substantially similar” is different than Ex parte Bunting and Ex parte Ogura, since the terms substantially and similar are both approximations and since the instant application does not define the metes and bounds of either term, then one of ordinary skill in the art would not be able to understand what the metes and bounds of substantially similar magnetization-related parameter values are.  Although, the instant specification provides an example that the magnetization-related parameter values are substantially the same, there is no explicit definition that the substantially similar magnetization-related parameter values are substantially the same.
Applicant’s arguments with respect the 35 U.S.C. 103 rejection for claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793